Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-13, 16, 18-54, and 56-70 were canceled. 
Claims 71-75 were added.
Claims 1, 14-15, 17, 55 and 71-75 are pending and under consideration.

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 31 May 2022 is acknowledged.
Applicant’s election without traverse of species antibody 004S-G06 for anti-Fzd antibody, antibody 009S-E04 for anti-LRP5/6 antibody, Wnt surrogate molecule R2M13-26 and surrogate molecule structure set forth in figure 17A in the reply filed on 31 May 2022 is acknowledged. 


Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code in line 19 at page 21. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.


Claim Objections
Claim(s) 1 is/are objected to because of the following informalities: “wherein the one or more antibody or antigen-binding fragment” in line 3-4 of subpart (i) and in line 4-5 of subpart (ii) should read “wherein the one or more antibody or the antigen-binding fragment”.  Appropriate correction is required.

Claim(s) 15 is/are objected to because of the following informalities: “immunoglobulin G (Ig)” in line 2 should read “immunoglobulin G (IgG)”. Appropriate correction is required.

Claim(s) 72 is/are objected to because of the following informalities: “wherein the one or more antibody or antigen-binding fragment” in line 2-3 of subpart (i) and in line 2-3 of subpart (ii) should read “wherein the one or more antibody or the antigen-binding fragment thereof”. Appropriate correction is required.

Claims 14, 17, 55, 71, and 73 are objected to as being dependent on objected base claim or as requiring the limitations of objected base claim.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 74-75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 74-75 have reference to two claims (e.g. claim 74 has reference to claim 55 for its dependency and also has reference to claim 72). It is unclear if claim 74 requires BOTH the Wnt surrogate of claim 1 AND the Wnt surrogate of claim 72, or if claim 74 only requires the Wnt surrogate of claim 72. Same reason applies to claim 75.  It is suggested that Applicant amend each of claim 74/75 as follows: A pharmaceutical composition comprising a physiologically acceptable excipient, diluent, or carrier, and the Wnt surrogate molecule according to claim 72/73. 

Conclusion
	No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEOM-GIL CHEONG whose telephone number is (571)272-6251. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHEOM-GIL CHEONG/Examiner, Art Unit 1643                                                                                                                                                                                                        
/JESSICA H ROARK/Primary Examiner, Art Unit 1643